DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status

This is the first non-final action on the merits. Claims 1-7, 9-14 and 17-20 as originally filed on November 12, 2019 are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 12, 2019 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more
Claims 1-7 recite a system configured to provide a layer-based presentation of a model-generated patient-related prediction, which is within the statutory category of a machine. Claims 9-14 recite a method configured to provide a layer-based presentation of a model-generated patient-related prediction, which is within the statutory category of a process. Claims 16-20 recite a system configured to provide a layer-based presentation of a model-generated patient-related prediction, which is within the statutory category of a machine.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea. 
Specifically, independent claim 1 recites: A system configured to provide a layer-based presentation of a model-generated patient-related prediction, the system comprising one or more hardware processors configured by machine readable instructions to:
provide patient information as input to a prediction model to train the prediction model for generating predictions related to a need for clinical intervention for individual patients, the training of the prediction model causing the prediction model to develop weighted predictive parameter features that correspond to patient vital signs, patient demographic information, patient physiology, patient laboratory data, a patient diagnosis, or patient treatment data, the patient information comprising initial vital signs of patients, treatments provided to the patients with the respective initial vital signs, and respective vital signs resulting from the treatments;
receive, via one or more sensors, vital signs information for one or more vital signs of an individual;
process, via the trained prediction model, the received information to generate (i) a first prediction related a clinical intervention need for the individual, (ii) sub-predictions contributing the first prediction or to at least another one of the sub- predictions, and (iii) relatedness information indicating how the first prediction and the contributing sub-predictions are related, the contributing sub-predictions corresponding to respective ones of the weighted predictive parameter features;
cause linking of the first prediction and the contributing sub-predictions based on the relatedness information; and
cause, via a user interface,  based on the linking, a presentation related to a clinical intervention need for the individual, the presentation comprising the first prediction and the contributing sub-predictions such that user selection related to the first prediction causes display of one or more of the contributing sub-predictions
wherein the prediction model comprises a cardiovascular prediction model and a respiratory prediction model, and wherein the presentation related to the clinical intervention need for the individual is configured such that the first prediction is a combination of a cardiovascular indicator sub-prediction determined based on weighted predictive cardiovascular parameter features and a respiratory indicator determined based on weighted predictive respiratory parameter features.
The examiner submits that, other than the steps performed by the generic computer components, the underlined limitations are directed to methods of organizing human activity. That is, other than the prediction model, cardiovascular prediction model, respiratory prediction model and user interface, the claim recites steps of providing patient information, receiving and processing vital signs information, and linking the first prediction and contributing sub-predictions so they can be presented to the individual. These steps, under its broadest reasonable interpretation, are categorized as methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. providing a patient with a layer-based presentation of a clinical intervention need). Therefore, the limitation falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a). Any limitation not identified above as part of methods of organizing human activity, are deemed “additional elements” and will be discussed further in detail below. Accordingly, claims 1, 9 and 16 recite at least one abstract idea.
Similarly, dependent claims 2-7, 10-14 and 17-20 further narrow the abstract idea described in the independent claims. Claims 2, 10 and 17 describe updating the presentation by processing additional patient information. Claims 3, 11 and 18 describe the weighted predictive parameters. Claim 4, 8, 12, 15 and 19 further describe the presentation. Claims 5 and 13 further describe the individual. Claims 7, 14 and 20 further describe the sensors. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1, 9 and 16.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1-20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
Specifically, independent claim 1 recites: A system configured to provide a layer-based presentation of a model-generated patient-related prediction, the system comprising one or more hardware processors configured by machine readable instructions to:
provide patient information as input to a prediction model to train the prediction model for generating predictions related to a need for clinical intervention for individual patients, the training of the prediction model causing the prediction model to develop weighted predictive parameter features that correspond to patient vital signs, patient demographic information, patient physiology, patient laboratory data, a patient diagnosis, or patient treatment data, the patient information comprising initial vital signs of patients, treatments provided to the patients with the respective initial vital signs, and respective vital signs resulting from the treatments;
receive, via one or more sensors, vital signs information for one or more vital signs of an individual;
process, via the trained prediction model, the received information to generate (i) a first prediction related a clinical intervention need for the individual, (ii) sub-predictions contributing the first prediction or to at least another one of the sub- predictions, and (iii) relatedness information indicating how the first prediction and the contributing sub-predictions are related, the contributing sub-predictions corresponding to respective ones of the weighted predictive parameter features;
cause linking of the first prediction and the contributing sub-predictions based on the relatedness information; and
cause, via a user interface,  based on the linking, a presentation related to a clinical intervention need for the individual, the presentation comprising the first prediction and the contributing sub-predictions such that user selection related to the first prediction causes display of one or more of the contributing sub-predictions
wherein the prediction model comprises a cardiovascular prediction model and a respiratory prediction model, and wherein the presentation related to the clinical intervention need for the individual is configured such that the first prediction is a combination of a cardiovascular indicator sub-prediction determined based on weighted predictive cardiovascular parameter features and a respiratory indicator determined based on weighted predictive respiratory parameter features.
In some embodiments, model component 24 is configured to provide the patient information to the prediction model. […] In some embodiments, the prediction model is a logistic regression model and/or other models. The patient information is provided to the prediction model to train the prediction model for generating predictions related to a need for clinical intervention for individual patients and/or for other purposes. In some embodiments, model component 24 is configured such that the logistical regression model (or other statistical model) is trained and validated using cross-validation and/or other techniques. In some embodiments, model component 24 is configured such that the predictive model is designed with a set of features specifically used due to their clinically relevant distinctions. Regarding the user interface, the specification states in para. [27]: For example, computing devices 18 are configured to present a graphical user interface 40 to the caregivers to facilitate display of a risk score and/or other information for individual 12 (e.g., as described below). In some embodiments, graphical user interface 40 includes a plurality of separate interfaces associated with computing devices 18, processor 20 and/or other components of system 10; multiple views and/or fields configured to convey information to and/or receive information from caregivers, individual 12, and/or other users; and/or other interfaces.

 Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-7, 9-14 and 17-20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." 

The dependent claims 2-7, 10-14 and 17-20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 2, 10 and 17 further describe the prediction model and user interface. Claims 4-6, 12, 13 and 19 define the hardware processors and/or the prediction model. However, these functions are not deemed significantly more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations). 
Therefore, claims 1-7, 9-14 and 17-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means”.  Such claim limitation(s) is/are: providing patient information, receiving vital signs, processing the received information, causing linking and causing a presentation in claim 16; providing additional patient information, receiving additional vital signs, processing the additional vital signs information, causing linking and updating the presentation in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the Specification does not reveal any particular structure associated with “providing patient information”, “receiving vital signs”, “processing the received information”, “causing linking”, “causing a presentation”, “providing additional patient information”, “receiving additional vital signs”, “processing the additional vital signs information”, “causing linking” and “updating the presentation.”


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 16 limitations “providing patient information”, “receiving vital signs”, “processing the received information”, “causing linking” and “causing a presentation” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the function. A review of the as-filed disclosure indicates that there is no structure associated with this engine. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 17 limitations “providing additional patient information”, “receiving additional vital signs”, “processing the additional vital signs information”, “causing linking” and “updating the presentation” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the function. A review of the as-filed disclosure indicates that there is no structure associated with this engine. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependence on claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-12, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chbat (US 2018/0064400 A1) in further view of Saria (US 2013/0185097 A1), Wang (US 2017/0004258 A1) and Vairavan (US 2018/0071470 A1).  
Regarding claim 1, Chbat teaches: A system configured to provide a layer-based presentation of a model-generated patient-related prediction, the system comprising one or more hardware processors configured by machine readable instructions to:
provide patient information as input to a prediction model to train the prediction model for generating predictions related to a need for clinical intervention for individual patients, the training of the prediction model causing the prediction model to develop […] predictive parameter features that correspond to patient vital signs, patient demographic information, patient physiology, patient laboratory data, a patient diagnosis, or patient treatment data, the patient information comprising initial vital signs of patients, […] (the classifiers for myocardial ischemia, left ventricular hypertrophy, systolic heart failure and diastolic heart failure are used to predict whether the patient has that type of cardiac deterioration; each classifier is trained using a labeled data set and each training patient is represented by patient data including vital signs, demographic data and patient history data [0025]-[0027]; the myocardial ischemia classifier receives as input cardiovascular, respiratory and a gas exchange parameters and weighs the sum of their outputs to obtain an ischemia score [0033])
receive, via one or more sensors, vital signs information for one or more vital signs of an individual; 
process, via the trained prediction model, the received information to generate (i) a first prediction related a clinical intervention need for the individual, (ii) sub-predictions contributing the first prediction or to at least another one of the sub- predictions, and (iii) relatedness information indicating how the first prediction and the contributing sub-predictions are related, the contributing sub-predictions corresponding to respective ones of the […] predictive parameter features; (the classifiers for myocardial ischemia, left ventricular hypertrophy, systolic heart failure and diastolic heart failure are used to predict whether the patient has that type of cardiac deterioration [0027]; the myocardial ischemia classifier receives as input patient parameters, incorporates two myocardial ischemia detection components and uses a weighted sum of the output of the myocardial ischemia detectors obtain an ischemia score [0033]; the ischemia score represents the likelihood/severity of cardiac ischemia [0039]; the myocardial ischemia detection components consists of the cardiac ischemia detector, which is a codification of the rules in detecting ischemia, and the physiological model component, which models the physiology and progression of cardiac ischemia [0033], [0037])
cause linking of the first prediction and the contributing sub-predictions based on the relatedness information; and 
cause, via a user interface,  based on the linking, a presentation related to a clinical intervention need for the individual, the presentation comprising the first prediction and the contributing sub-predictions […] (the score of each classifier for myocardial ischemia, left ventricular hypertrophy, systolic heart failure and diastolic heart failure, predicting whether the patient has that type of cardiac deterioration, is displayed on the monitor of the patient if the value of any of them is greater than a threshold [0030], [0027]; user interface of the patient monitor [0022]; display of the ischemia score representing the likelihood/severity of cardiac ischemia and the outputs of the individual myocardial ischemia detector components [0042], [0039])
wherein the prediction model comprises a cardiovascular prediction model […], and wherein the presentation related to the clinical intervention need for the individual is configured such that the first prediction is a combination of a cardiovascular indicator sub-prediction determined based on […] predictive cardiovascular parameter features […] (the score of each classifier for myocardial ischemia, left ventricular hypertrophy, systolic heart failure and diastolic heart failure, predicting whether the patient has that type of cardiac deterioration, is displayed on the monitor of the patient if the value of any of them is greater than a threshold [0030], [0027]; user interface of the patient monitor [0022]; the myocardial ischemia classifier receives as input cardiovascular parameters and at least one respiratory parameter such as respiratory rate and weighs the sum of their outputs to obtain an ischemia score [0033], [0024])
Chbat does not teach:
weighted predictive parameter features
weighted predictive parameter features
weighted predictive cardiovascular parameter
weighted predictive respiratory parameter features
However, Saria in the analogous art teaches:
weighted predictive parameter features (assigning weight to a numerical risk feature or morbidity risk factor associated with each type of patient data [0055])
weighted predictive parameter features (assigning weight to a numerical risk feature or morbidity risk factor associated with each type of patient data [0055])
weighted predictive cardiovascular parameter (assigning weight to a numerical risk feature or morbidity risk factor associated with each type of patient data such as heart rate [0055], [0051])
weighted predictive respiratory parameter features (assigning weight to a numerical risk feature or morbidity risk factor associated with each type of patient data such as respiratory rate and oxygen saturation [0055], [0051])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chbat to include weighted predictive parameter features as taught by Saria. The weighting of risk features and risk factors provides an approach that accounts for the variance in time-series physiological data of an intensive care patient (Saria [0002], [0055]). 
Chbat and Saria do not teach:
treatments provided to the patients with the respective initial vital signs, and respective vital signs resulting from the treatments
such that user selection related to the first prediction causes display of one or more of the contributing sub-predictions
However, Wang in the analogous art teaches:
treatments provided to the patients with the respective initial vital signs, and respective vital signs resulting from the treatments 
such that user selection related to the first prediction causes display of one or more of the contributing sub-predictions (the recommended medical intervention is displayed on a graph with its recommended time, and the user can select an icon to display additional information associated with the medical intervention [0045])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chbat and Saria to include patient vital signs taken prior to and after treatment is provided and a user selection displaying sub-predictions of a first prediction as taught by Wang. By providing vital sign measurements together with a medication administration or recommended medical intervention, a clinician can better assess the patient’s status and determine the effect of the medication (Wang [0022]).
Chbat, Saria and Wang do not teach:
a respiratory prediction model
a respiratory indicator determined based on […] predictive respiratory parameter features 
However, Vairavan in the analogous art teaches:
a respiratory prediction model (techniques for predicting Acute Respiratory Distress Syndrome (ARDS) in ICU patients [0040])
a respiratory indicator determined based on […] predictive respiratory parameter features (predictions made based on an ARDS score [0138]; vitals such as respiratory rate and ventilator settings are used in ARDS scoring [0024])

Regarding claim 2, Chbat, Saria, Wang and Vairavan teach the system of claim 1 as described above. 
Chbat further teaches:
intermittently, in a retrospective fashion, provide additional patient information as input to the prediction model to further train the prediction model for generating predictions related to a need for clinical intervention for individual patients, the further training of the prediction model causing the prediction model to develop an updated set of […] predictive parameter features, the updated set being developed by one or more of (i) modification of the […] predictive parameter features, (ii) removal of at least one of the […] predictive parameter features from the prediction model, or (iii) development of one or more additional […] predictive parameter features; (each classifier for myocardial ischemia, left ventricular hypertrophy, systolic heart failure and diastolic heart failure is trained using a labeled data set and each training patient is represented by patient data including vital signs, demographic data and patient history data [0025]-[0027]; the classifiers may be retrained to accurately reflect current patient demographics [0029]; the outputs of the myocardial ischemia classifier, cardiac ischemia detector, and the physiological model component are updated at each instance that a patient data record is updated; the sum of the outputs are weighted to obtain an ischemia score [0039], [0033]; as parameters such as heart rate, respiratory rate, tidal volume, blood pressure and blood gas results are updated, the ischemia score concurrently evolves over time; the ischemia score represents the likelihood/severity of cardiac ischemia [0039])
receive, via the one or more sensors, additional vital signs information for the one or more vital signs of the individual; 
process, via the further-trained prediction model, the additional vital signs information to generate (i) an additional prediction related to a clinical intervention need for the individual, (ii) additional sub-predictions contributing to the additional prediction or to at least another one of the additional sub-predictions, (iii) additional relatedness information indicating how the additional prediction and the contributing additional sub- predictions are related, the contributing additional sub-predictions corresponding to respective ones of the […] predictive parameter features of the updated set; (the classifiers for myocardial ischemia, left ventricular hypertrophy, systolic heart failure and diastolic heart failure are used to predict whether the patient has that type of cardiac deterioration [0027]; the detection components and the weighting of the sum of the output of the detection components may be applied to the other classifiers of left ventricular hypertrophy, systolic heart failure and diastolic heart failure; the detection components and the classifier receive cardiovascular, respiratory and gas exchange parameters, and add weight to the sum of their outputs to generate a score for the risk of that type of cardiac deterioration [0033], [0027])
cause linking of the additional prediction and the contributing additional sub-predictions based on the additional relatedness information; and 
update, via the user interface, based on the linking of the additional prediction and the contributing additional sub-predictions, the presentation related to a clinical intervention need for the individual, the updated prediction comprising the additional prediction and the additional contributing sub-predictions […] related to the additional prediction […] of one or more of the contributing additional sub-predictions (the score of each classifier for myocardial ischemia, left ventricular hypertrophy, systolic heart failure and diastolic heart failure, predicting whether the patient has that type of cardiac deterioration, is displayed on the monitor of the patient if the value of any of them is greater than a threshold [0030], [0027]; user interface of the patient monitor [0022]; the embodiment applied to the other classifiers of left ventricular hypertrophy, systolic heart failure and diastolic heart failure provides for the display of the score representing the risk of that type of cardiac deterioration, and the outputs of the individual detector components [0042], [0033])
Chbat, Wang and Vairavan do not teach:
weighted predictive parameter features
weighted predictive parameter features
weighted predictive parameter features
weighted predictive parameter features
However, Saria in the analogous art teaches:
weighted predictive parameter features (assigning weight to a numerical risk feature or morbidity risk factor associated with each type of patient data [0055])
weighted predictive parameter features (assigning weight to a numerical risk feature or morbidity risk factor associated with each type of patient data [0055])
weighted 
weighted predictive parameter features (assigning weight to a numerical risk feature or morbidity risk factor associated with each type of patient data [0055])
Chbat, Saria and Vairavan do not teach:
such that user selection related to the prediction causes display of one or more of the contributing sub-predictions
However, Wang in the analogous art teaches:
such that user selection related to the prediction causes display of one or more of the contributing sub-predictions (the recommended medical intervention is displayed on a graph with its recommended time, and the user can select an icon to display additional information associated with the medical intervention [0045])
Regarding claim 3, Chbat, Saria, Wang and Vairavan teach the system of claim 1 as described above. 
Chbat, Wang and Vairavan do not teach:
wherein the one or more hardware processors are configured such that the weighted predictive parameter features include one or more of: an amount of variability in a given vital sign
an amount of deviation from a baseline for the given vital sign; or
However, Saria in the analogous art teaches:
wherein the one or more hardware processors are configured such that the weighted predictive parameter features include one or more of: an amount of variability in a given vital sign; 
an amount of deviation from a baseline for the given vital sign; or (the residual signal for heart rate and respiratory rate are calculated by taking the difference between the original signal and the base signal [0103])
Chbat, Saria and Vairavan do not teach:
a slope for the given vital sign determined based on values of the given vital sign over time;
an amount of deviation from an expected level of the given vital sign for the individual
However, Wang in the analogous art teaches:
a slope for the given vital sign determined based on values of the given vital sign over time; (graph of the measurements of a vital sign over time, illustrating the trend of the vital sign [0006])
an amount of deviation from an expected level of the given vital sign for the individual (expected vital sign changes are plotted together with patient measurements on the graph, with unique markers to distinguish predicted values from actual measurements [0023], [0035])
Regarding claim 4, Chbat, Saria, Wang and Vairavan teach the system of claim 1 as described above. 
Chbat further teaches:
wherein the one or more hardware processors are configured such that the presentation related to a clinical intervention need for the individual is a risk score, the risk score indicative of a need for acute intervention, wherein the individual is continuously monitored via the one or more sensors, and wherein the risk score is continuously updated (the score of each classifier for myocardial ischemia, left ventricular hypertrophy, systolic heart failure and diastolic heart failure, predicting whether the patient has that type of cardiac deterioration, is displayed on the monitor of the patient if the value of any of them is greater than a threshold [0030], [0027]; user interface of the patient monitor [0022]; display of the ischemia score representing the likelihood/severity of cardiac ischemia and the outputs of the individual myocardial ischemia detector components [0042], [0039]; as parameters such as heart rate, respiratory rate, tidal volume, blood pressure and blood gas results and so forth are updated continuously by readings of the sensors, the ischemia score concurrently evolves over time; the ischemia score represents the likelihood/severity of cardiac ischemia [0039], [0019]; the microprocessor or another electronic processing device perform the cardiovascular deterioration operations [0044])
Regarding claim 6, Chbat, Saria, Wang and Vairavan teach the system of claim 1 as described above. 
Chbat further teaches:
wherein the one or more hardware processors are configured such that the prediction model is derived from a logistical regression statistical model (the classifiers for predicting cardiac deterioration may be a logistic regression model [0025], [0027])
Regarding claim 7, Chbat, Saria, Wang and Vairavan teach the system of claim 1 as described above. 
Chbat further teaches:
further comprising the one or more sensors configured […] that convey the vital signs information, the one or more sensors comprising a cardiovascular sensor and a respiratory sensor operatively coupled to the individual (a plurality of vital sign sensors such as electrocardiograph electrodes measuring heart rate, a pulse oximeter sensor clipped onto a finger or earlobe and an airflow sensor as full-face mask which measures respiratory rate [0018]-[0019]) 
Chbat, Wang and Vairavan do not teach:
to generate output signals 
However, Saria in the analogous art teaches:
to generate output signals (signals for heart rate, respiratory rate and oxygen saturation )
Claims 9 and 16 recite substantially similar limitations as those already addressed in claim 1, and, as such are rejected for similar reasons as given above. 
Claims 10 and 17 recite substantially similar limitations as those already addressed in claim 2, and, as such are rejected for similar reasons as given above. 
Claims 11 and 18 recite substantially similar limitations as those already addressed in claim 3, and, as such are rejected for similar reasons as given above. 
Claims 12 and 19 recite substantially similar limitations as those already addressed in claim 4, and, as such are rejected for similar reasons as given above. 
Claims 14 and 20 recite substantially similar limitations as those already addressed in claim 7, and, as such are rejected for similar reasons as given above. 
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chbat, Saria, Wang and Vairavan in further view of Badawi (US 2014/0136225 A1).  
Regarding claim 5, Chbat, Saria, Wang and Vairavan teach the system of claim 4 as described above. 

wherein the one or more hardware processors are configured such that the individual comprises a plurality of individuals; wherein the one or more hardware processors are further configured to generate an ordered display representative of the plurality of individuals based on risk scores associated with the plurality of individuals (the microprocessor or another electronic processing device perform the cardiovascular deterioration operations [0044])
Chbat, Saria, Wang and Vairavan do not teach:
wherein the one or more hardware processors are configured such that the individual comprises a plurality of individuals; wherein the one or more hardware processors are further configured to generate an ordered display representative of the plurality of individuals based on risk scores associated with the plurality of individuals
However, Badawi in the analogous art teaches:
wherein the one or more hardware processors are configured such that the individual comprises a plurality of individuals; wherein the one or more hardware processors are further configured to generate an ordered display representative of the plurality of individuals based on risk scores associated with the plurality of individuals (user interface for displaying risk of death and risk of readmission for a plurality of patients [0019], Fig. 4, [0029]; processors executing computer executable instructions including displaying patient data for at least one patient [0033], [0029])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chbat, Saria and Wang to include display of a plurality of individuals based on their respective risk scores as taught by Badawi. This allows the clinician to be aware of patients in an ICU that are ready for discharge (Badawi [0039], [0009]). 
Claim 13 recites substantially similar limitations as those already addressed in claim 5, and, as such is rejected for similar reasons as given above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Sudharsan (US 2015/0006456 A1) discloses a system for creating and selecting models for predicting medical conditions. Reference McLean (US 2015/0322538 A1) discloses methods for identification of clinical risk in patients having or suspected of having influenza. Reference Cuddihy (US 2007/0123754) discloses continuous patient daily activity measurement for indication of a change in the patient’s condition. Reference Soto (US 2016/0354039 A1) discloses a system for utilizing wireless physiological sensors. Reference Farooq (US 2014/0095201 A1) discloses leveraging public health data for prediction and prevention of adverse events.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        

/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686